Citation Nr: 1647732	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1976 to April 1977 and from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the claims file reveals that additional documents were added to the claims file after the issuance of the November 2012 statement of the case.  However, with the exception of a September 2016 Informal Hearing Presentation submitted by the Veteran's representative and a November 2016 expert opinion from the Veterans Health Administration (VHA) (sought by VA pursuant to VHA Directive 1602-01), the documents are irrelevant to the issue on appeal. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bilateral hearing loss.  As an initial matter, the Board finds that the competent evidence of record confirms that he has a current diagnosis of bilateral hearing loss.  Specifically, during a November 2011 VA examination, auditory testing revealed auditory thresholds at frequencies sufficient to meet VA's criteria for a hearing loss disability.  38 C.F.R. § 3.385.  

The Veteran asserts that his hearing loss is due to exposure to excessive noise during his military service, including airplane engine noise while in proximity to the flight line, vehicle engine noise, and artillery noise without adequate protection.  The Board observes that the Veteran, as a layperson, is competent to report events within the realm of personal experience.  As such, he is competent to state that he was exposed to noise in service.  Further, as the Veteran's statements are consistent with the circumstances of his service (his DD Form 214 shows that his primary specialty was motor vehicle operator and that he received a Rifle Expert Badge), the Board finds such statements are credible.  Thus, the remaining question is whether the Veteran's hearing loss is related to his in-service noise exposure.

Service records show numerous in-service audiograms, none of which revealed hearing loss for VA purposes during service.  After his separation from service, a September 2011 VA audiology consultation report shows that the Veteran reported having gradually worsening hearing of the right ear since service, resulting in difficulty hearing someone sitting on his right side.  He also noted experiencing tinnitus. By way of history, he denied any familial history of hearing loss or any personal history of ear surgery, but endorsed childhood ear infections and head trauma during a bar fight.  In addition to his reports of in-service noise exposure, he endorsed occupational noise exposure from working in a recycling center.  During subsequent VA treatment, he noted a 30 year history of reduced hearing acuity.

In connection with his claim for service connection, the Veteran was afforded a VA examination in November 2011.  At that time, he reported in-service exposure to truck and aircraft noise, occupational exposure to noise from back-hoes and concrete mixing machines, and recreational exposure to noise from his motorcycle and a ski boat.  After reviewing the record and examining the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or related to his military service.  In support thereof, the examiner noted that the Veteran's hearing was within normal limits at the time of his separation from service in September 1980.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley, supra.  Thus, as the sole rationale provided for the examiner's opinion was that the Veteran's hearing was normal at separation, it is accorded no probative weight. 

Thereafter, the Veteran's representative submitted a November 2009 article from The Journal of Neuroscience, titled Adding Insult to Injury:  Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss.  In the article, two researchers from the Department of Otology and Laryngology at Harvard Medical School opined that noise-induced damage to the ear has progressive consequences that are considerably more widespread than is revealed by conventional threshold testing.  

As the November 2011 opinion was not sufficient for appellate review and as the article submitted by the Veteran's representative did not have any specific findings related to the Veteran's hearing loss, the Board sought an expert medical opinion from a VHA otolaryngologist in October 2016.  Specifically, the Board requested an opinion as to whether the Veteran's hearing loss had its onset in service, was otherwise related to his military service (including as due to the Veteran's in-service exposure to noise and any resulting acoustic trauma, regardless of any threshold shift in service), or manifested within one year of discharge from service.

In November 2016, after reviewing the Veteran's medical records, the otolaryngologist opined that it was not at least as likely as not that the Veteran's hearing loss had its onset during his service.  In support thereof, the specialist noted the Veteran's in-service audiograms all revealed hearing within normal limits for VA purposes.  In reaching this conclusion the examiner did note individual-frequency outliers but ultimately found that the Veteran's hearing had normalized or self-corrected with time and prior to the Veteran's separation from service.

However, the specialist opined that it was at least as likely as not that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  In support thereof, the examiner noted the Veteran's in-service exposure from motor vehicles, artillery fire, and aircraft, without the benefit of consistent hearing protection.  The examiner further noted that the findings of the aforementioned study are consistent with "clinical findings of multiple other observational studies that cumulative noise exposure and acoustic trauma leads to sensorineural hearing loss."  Ultimately, the examiner stated that, while he could not definitively link the Veteran's current hearing loss to service, he could identify no other factor that would better explain his condition.  

The examiner further reported that it was at least as likely as not that the Veteran's right ear hearing loss manifested within one year of his separation from service.  In support of this conclusion, the specialist noted the Veteran's October 2011 report of subjective right ear hearing loss for approximately 30 years, or since approximately 1980.  He further explained that patients are very likely to notice a very small asymmetry between previously symmetrically-hearing ears and so it was reasonable that the Veteran could have subjectively noticed and reported the timing of onset of right ear hearing loss, particularly if his left ear hearing loss was not similarly impaired. 

The Board finds that the November 2016 opinion provided by the VA otolaryngologist is highly probative regarding a connection between the Veteran's bilateral hearing loss and his military service.  In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is directly related to his military service.  Consequently, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


